Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/13/2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US20180214968) in view of Wiryadinata (US20160129521) and in further view of Potts (US20050051526).
Regarding claim 1, Peters teaches an apparatus, comprising: a power supply ([0029] welding power supply); a welding device selectively connected to the power supply via the control device ([0029] a welding gun that connects the welding electrode wire E to the welding output 12); and wherein the control device transfers current from the power supply to the welding device when the switch is in the closed position ([0035] When the electrical switch 111 is closed, the electrical switch 111 provides a very low resistance path in the output welding), and blocks current from the power supply to the welding device when the switch is in the open position ([0035] When the electrical switch 111 is opened, current is cut off from flowing through the switch 111) but is silent on a control device connected to the power supply; a switch connected between the control device and the welding device; and wherein the control device includes a time delay relay that measures a predetermined time period; and wherein the switch maintains a closed position when the predetermined time period has expired and the welding device continues producing a welding arc; wherein the switch switches from the closed position to an open position when both the predetermined time period has expired and the welding device stops producing the welding arc.
Potts teaches wherein the switch maintains a closed position when the predetermined time period has expired and the welding device continues producing a welding arc ([0019] switch is closed and timer is set, after a predetermined time period where welding takes place, the switch is maintained in a position until weld is finished); wherein the switch switches from the closed position to an open position when both the predetermined time period has expired and the welding device stops producing the welding arc ([0019] after predetermined time is elapsed and after welding stops, the switch is opened).
Peters and Potts are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Peters to incorporate the teachings of Potts to have the switch be closed after the predetermined time has expired and the welding device continues producing a welding arc and the switch to be opened after both the time period and welding device stops producing the arc in order to provide a safety interlock in an arc welder to minimize the risk of electric shock or electrocution by timing the on condition of the welder (Potts [0005-0008]).
Wiryadinata teaches a control device connected to the power supply ([0013] supervising circuitry 14); a switch connected between the control device and the welding device ([0022] weld switch 74); and wherein the control device includes a time delay relay that measures a predetermined time period ([0040] timer set to a predetermined time period).
Peters, Potts, and Wiryadinata are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Peters and Potts to incorporate the teachings of Wiryadinata to have a control device connected to the power supply and a switch between the control device and welding device in order to be able to connect and disconnect the power circuitry from the primary power source (Wiryadinata [0020]). It would have been obvious to have modified Peters to incorporate the teachings of Wiryadinata to have a time delay that measure time so that the control circuit can switch modes if signals are not received during the allotted time period (Wiryadinata [0040]).
Regarding claim 3, Peters, Potts, and Wiryadinata teach the apparatus of claim 1, and Peters teaches wherein the switch maintains the closed position: when the predetermined time period is unexpired; or when the welding device is producing the welding arc when the predetermined time period expires and the welding device continues to produce the welding arc without interruption following the expiration of the time period ([0038] switch is closed during a second time period).
Regarding claim 4, Peters, Potts, and Wiryadinata teach the apparatus of claim 1, and Peters teaches wherein the switch switches from the closed position to the open position: when the predetermined time period expires and the welding device has stopped producing the welding arc; or when the welding device has continuously produced the welding arc following the expiration of the time period and then the welding device stops producing the welding arc for the first time following the expiration of the time period ([0038] the switch is opened when the second time period is completed).
Regarding claim 13, Peters teaches a method, comprising: providing a power supply and a welding device ([0029] welding power supply, [0029] a welding gun that connects the welding electrode wire E to the welding output 12); transferring current from the power supply to the welding device, via the control device, when the switch is closed ([0035] When the electrical switch 111 is closed, the electrical switch 111 provides a very low resistance path in the output welding); and blocking current from the power supply to the welding device, via the control device, when the switch is in the open position ([0035] When the electrical switch 111 is opened, current is cut off from flowing through the switch 111) but is silent on  disposing a control device electrically between the power supply and the welding device; disposing a switch between the control device and the welding device; wherein the switch switches from the closed position to an open position when both the predetermined time period has expired and the welding device stops producing the welding arc.
Potts teaches wherein the switch maintains a closed position when the predetermined time period has expired and the welding device continues producing a welding arc ([0019] switch is closed and timer is set, after a predetermined time period where welding takes place, the switch is maintained in a position until weld is finished); wherein the switch switches from the closed position to an open position when both the predetermined time period has expired and the welding device stops producing the welding arc ([0019] after predetermined time is elapsed and after welding stops, the switch is opened).
It would have been obvious to have modified Peters to incorporate the teachings of Potts to have the switch be closed after the predetermined time has expired and the welding device continues producing a welding arc and the switch to be opened after both the time period and welding device stops producing the arc in order to provide a safety interlock in an arc welder to minimize the risk of electric shock or electrocution by timing the on condition of the welder (Potts [0005-0008]).
Wiryadinata teaches disposing a control device electrically between the power supply and the welding device ([0013] supervising circuitry 14); disposing a switch between the control device and the welding device ([0022] weld switch 74); and measuring a predetermined time period with the control device ([0040] timer set to a predetermined time period).
It would have been obvious to have modified Peters and Potts to incorporate the teachings of Wiryadinata to have a control device connected to the power supply and a switch between the control device and welding device in order to be able to connect and disconnect the power circuitry from the primary power source (Wiryadinata [0020]). It would have been obvious to have modified Peters to incorporate the teachings of Wiryadinata to have a time delay that measure time so that the control circuit can switch modes if signals are not received during the allotted time period (Wiryadinata [0040]).
Regarding claim 14, Peters, Potts, and Wiryadinata teach the method of claim 13, and Peters teaches further comprising maintaining the closed position: when the predetermined time period is unexpired; or when the welding device is producing the welding arc when the predetermined time period expires and the welding device continues to produce the welding arc without interruption following the expiration of the time period ([0038] switch is closed during a second time period).
Regarding claim 15, Peters, Potts, and Wiryadinata teach the method of claim 13, and Peters teaches further comprising switching the switch from the closed position to the open position: when the predetermined time period expires and the welding device has stopped producing the welding arc; or when the welding device has continuously produced the welding arc following the expiration of the time period and then the welding device stops producing the welding arc for the first time following the expiration of the time period ([0038] the switch is opened when the second time period is completed).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US20180214968), Wiryadinata (US20160129521), and Potts (US20050051526) as applied to claim 1 above, in further view of Adunka (US7978036).
Regarding claim 2, Peters, Potts, and Wiryadinata teach the apparatus of claim 1, and but are silent on wherein the switch is a magnetic switch.
However, Adunka teaches wherein the switch is a magnetic switch (Col. 4 lines 5-10 control magnet 110).
Peters, Potts, Wiryadinata, and Adunka are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Adunka to have a magnetic switch in order to have a means to switch current paths (Adunka Col. 1 lines 30-35).

Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US20180214968), Wiryadinata (US20160129521), and Potts (US20050051526) as applied to claims 1 and 13 above, in further view of Dingler (US9820614).
Regarding claim 5, Peters, Potts, and Wiryadinata teach the apparatus of claim 1, but are silent on wherein the switch switches from the open position to the closed position when a user taps the welding device to a conductive surface.
However, Dingler teaches wherein the switch switches from the open position to the closed position when a user taps the welding device to a conductive surface (Col. 2 lines 48-53 switch closes when grounded, Col. 1 lines 58-63 grounding upon a conductive surface).
Peters, Potts, Wiryadinata, and Dingler are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Dingler to have the switch be closed when the device is touched to a conductive surface in order to enable operation of the welding equipment (Dingler Col. 2 lines 50-55).
Regarding claim 6, Peters, Potts, Wiryadinata, and Dingler teach the apparatus of claim 5, but Peters, Potts, and Wiryadinata are silent on wherein the time delay relay includes a timer that starts the predetermined time period when the user taps the welding device to the conductive surface.
However, Dingler teaches wherein the time delay relay includes a timer that starts the predetermined time period when the user taps the welding device to the conductive surface (Col. 1 lines 50-60 time period where an expected grounding is to occur).
It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Dingler to have a timer started when the device is touched to a conductive surface in order to enable operation of the welding equipment (Dingler Col. 2 lines 50-55).
Regarding claim 16, Peters, Potts, and Wiryadinata teach the method of claim 13, but are silent on switching the switch from the open position to the closed position when a user taps the welding device to a conductive surface; and starting a timing of the predetermined time period when the user taps the welding device to the conductive surface.
However, Dingler teaches switching the switch from the open position to the closed position when a user taps the welding device to a conductive surface (Col. 2 lines 48-53 switch closes when grounded, Col. 1 lines 58-63 grounding upon a conductive surface) and starting a timing of the predetermined time period when the user taps the welding device to the conductive surface (Col. 1 lines 50-60 time period where an expected grounding is to occur).
It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Dingler to have the switch be closed and to have a timer started when the device is touched to a conductive surface in order to enable operation of the welding equipment (Dingler Col. 2 lines 50-55). 

Claims 7-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US20180214968), Wiryadinata (US20160129521), and Potts (US20050051526) as applied to claims 1 and 13 above, in further view of Li (CN109434250) with citations made to attached machine translations.
Regarding claim 7, Peters, Potts, and Wiryadinata teach the apparatus of claim 1, but are silent on wherein the control device includes a contactor having a coil that is selectively energized by the switch.
However, Li teaches wherein the control device includes a contactor having a coil that is selectively energized by the switch ([0015] coil KM1 of A.C. contactor).
Peters, Potts, Wiryadinata, and Li are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Li to have a contactor having a coil energized by the switch in order to have a means to energize the welding machine for welding (Li [0008]).
Regarding claim 8, Peters, Potts, Wiryadinata, and Li teach the apparatus of claim 7, but Peters, Potts, and Wiryadinata are silent on when the switch is in the closed position, the switch transfers current to the coil, which actuates the contactor to electrically connect the power supply to the welding device; and when the switch is in the open position, the coil remains unenergized and the contactor electrically disconnects the power supply from the welding device.
However, Li teaches when the switch is in the closed position, the switch transfers current to the coil, which actuates the contactor to electrically connect the power supply to the welding device ([0048] coil km1 of actuator is energized and welding machine operates normally); and when the switch is in the open position, the coil remains unenergized and the contactor electrically disconnects the power supply from the welding device ([0050] coil km1 is disconnected so welding machine does not function).
It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Li to have a contactor energized when the switch is closed and not energized when the switch is opened in order to automatically connect a capacitor to the weld device depending on the switch position to save energy (Li [0006]).
Regarding claim 9, Peters, Potts, Wiryadinata, and Li teach the apparatus of claim 7, and Peters teaches a third electrical connector electrically connecting the power output to the welding device (Fig. 1 output of power converter 120 connecting to device 121) but is silent on a first electrical connector electrically connecting the power supply to a power input of the control device; a second electrical connector disposed in the control device and connecting the power input to the contactor that is electrically connected to a power output of the control device; a fourth electrical connector electrically connecting the welding device to the time delay relay.
However, Li teaches a first electrical connector electrically connecting the power supply to a power input of the control device ([0011] power source bus L1, power source bus L2, power source bus L3); a second electrical connector disposed in the control device and connecting the power input to the contactor that is electrically connected to a power output of the control device ([0016] KT1-1 being the input of the contactor connected switch Q1 which connects to the power input, also connected to T2, the output of the control device, Fig. 1); a fourth electrical connector electrically connecting the welding device to the time delay relay (Fig. 1 time relay connected to output T1).
It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Li to have the first, second, and fourth connectors in order to have a means to energize the welding machine for welding (Li [0008]).
Regarding claim 10, Peters, Potts, Wiryadinata, and Li teach the apparatus of claim 9, but Peters, Potts, and Wiryadinata silent on the time delay relay is electrically connected to the contactor; and the switch is disposed on the fourth electrical connector.
However, Li teaches the time delay relay is electrically connected to the contactor (Fig. 1 time relay KT1 in parallel with contactor KM1); and the switch is disposed on the fourth electrical connector (Fig. 1 time realy connected to ouptut T1 thourough switch Km1-1).
It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Li to have the time delay relay with a contactor and the switch on the fourth connector in order to have a means to energize the welding machine for welding (Li [0008]).
Regarding claim 10, Peters, Potts, Wiryadinata, and Li teach the apparatus of claim 9, but Peters and Potts are silent on the control device is electrically connected between the power supply and the welding device; and the time delay relay is electrically connected between the switch and the contactor.
However, Wiryadinata teaches the control device is electrically connected between the power supply and the welding device ([0013] supervising circuitry 14, between power supply and torch).
It would have been obvious to have modified Peters and Potts to incorporate the teachings of Wiryadinata in order to have the control device between the power supply and welding device in order to allow the control circuitry distribute power to a plurality of components (Wiryadinata [0004]).
Li teaches the time delay relay is electrically connected between the switch and the contactor (Fig. 1 time relay KT1 in parallel with contactor KM1 and between switch Q1).
It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Li to have the time delay relay between the contactor and the switch in order to have a means to energize the welding machine for welding (Li [0008]).
Regarding claim 17, Peters, Potts, and Wiryadinata teach the method of claim 13, but are silent on transferring current from the switch to a contactor of the control device, and actuating the contactor to electrically connect the power supply to the welding device, when the switch is in the closed position; and maintaining a coil of the contactor in an unenergized state, which electrically disconnects the power supply from the welding device, when the switch is in the open position.
However, Li teaches transferring current from the switch to a contactor of the control device, and actuating the contactor to electrically connect the power supply to the welding device, when the switch is in the closed position ([0048] coil km1 of actuator is energized and welding machine operates normally); and maintaining a coil of the contactor in an unenergized state, which electrically disconnects the power supply from the welding device, when the switch is in the open position ([0050] coil km1 is disconnected so welding machine does not function).
It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Li to have a contactor energized when the switch is closed and not energized when the switch is opened in order to automatically connect a capacitor to the weld device depending on the switch position to save energy (Li [0006]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US20180214968), Wiryadinata (US20160129521), and Potts (US20050051526) as applied to claim 1 above, in further view of Blankenship (US6624388)
Regarding claim 12, Peters, Potts, and Wiryadinata teach the apparatus of claim 1, but are silent on further comprising a network server that communicates with a controller of the control device; wherein the controller transfers data to the network server.
However, Blankenship teaches comprising a network server that communicates with a controller of the control device (Col. 2 lines 60-65 network architecture); wherein the controller transfers data to the network server (Col. 12 lines 5-10 transmitting and receiving welding command and monitoring data). 
Peters, Potts, Wiryadinata, and Blankenship are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Blankenship to a network server to communicate with the controller that transmits data in order to have a structure, protocol, and remote communications interface between welders, and/or other remote systems (Blankenship Col. 2 lines 60-65).

Claims 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US20180214968), Wiryadinata (US20160129521), and Potts (US20050051526) and in further view of Adunka (US7978036) and Li (CN109434250) with citations made to attached machine translations. 
Regarding claim 18, Peters teaches an apparatus, comprising: a power supply ([0029] welding power supply); a third electrical connector electrically connecting the power output to the welding device (Fig. 1 output of power converter 120 connecting to device 121); wherein the magnetic switch ([0038] the switch is closed)  and wherein the control device transfers current from the power supply to the welding device when the magnetic switch is in the closed position ([0035] When the electrical switch 111 is closed, the electrical switch 111 provides a very low resistance path in the output welding), and blocks current from the power supply to the welding device when the magnetic switch is in the open position ([0035] When the electrical switch 111 is opened, current is cut off from flowing through the switch 111), but is silent on a control device having a power input that is connected to the power supply via a first electrical connector; a magnetic switch connected between the control device and the welding device; maintains a closed position when the predetermined time period has expired and the welding device continues producing a welding arc; wherein the switch switches from the closed position to an open position when both the predetermined time period has expired and the welding device stops producing the welding arc.
Potts teaches wherein the switch maintains a closed position when the predetermined time period has expired and the welding device continues producing a welding arc ([0019] switch is closed and timer is set, after a predetermined time period where welding takes place, the switch is maintained in a position until weld is finished); wherein the switch switches from the closed position to an open position when both the predetermined time period has expired and the welding device stops producing the welding arc ([0019] after predetermined time is elapsed and after welding stops, the switch is opened).
It would have been obvious to have modified Peters to incorporate the teachings of Potts to have the switch be closed after the predetermined time has expired and the welding device continues producing a welding arc and the switch to be opened after both the time period and welding device stops producing the arc in order to provide a safety interlock in an arc welder to minimize the risk of electric shock or electrocution by timing the on condition of the welder (Potts [0005-0008]).
Wiryadinata  teaches a time delay of the control device that measures a predetermined time period ([0040] timer set to a predetermined time period) and a switch connected between the control device and the welding device ([0022] weld switch 74).
It would have been obvious to have modified Peters and Potts to incorporate the teachings of Wiryadinata to have a control device connected to the power supply and a switch between the control device and welding device in order to be able to connect and disconnect the power circuitry from the primary power source (Wiryadinata [0020]). It would have been obvious to have modified Peters to incorporate the teachings of Wiryadinata to have a time delay that measure time so that the control circuit can switch modes if signals are not received during the allotted time period (Wiryadinata [0040]).
However, Adunka teaches a magnetic switch (Col. 4 lines 5-10 control magnet 110).
It would have been obvious to have modified Peters, Potts, and Wiryadinata to incorporate the teachings of Adunka to have a magnetic switch in order to have a means to switch current paths (Adunka Col. 1 lines 30-35).
Li teaches a control device having a power input that is connected to the power supply via a first electrical connector ([0011] power source bus L1, power source bus L2, power source bus L3, connected to control circuit) a welding device selectively connected to the power supply via a second electrical connector of the control device, the second electrical connector connecting the power input to a contactor of the control device that is electrically connected to a power output of the control device ([0016] KT1-1 being the input of the contactor connected switch Q1 which connects to the power input, also connected to T2, the output of the control device, Fig. 1); a fourth electrical connector electrically connecting the welding device to a time delay relay (Fig. 1 time relay connected to output T1).
It would have been obvious to have modified Peters, Potts, Wiryadinata, and Adunka to incorporate the teachings of Li to have the first, second, and fourth connectors in order to have a means to energize the welding machine for welding (Li [0008]).
Regarding claim 19, Peters, Potts, Wiryadinata, Adunka, and Li teach the apparatus of claim 18, wherein, but Peters, Potts, and Adunka are silent on the time delay relay is electrically connected to the contactor; the magnetic switch is disposed on the fourth electrical connector; the control device is electrically connected between the power supply and the welding device; and
However, Wiryadinata the control device is electrically connected between the power supply and the welding device; ([0013] supervising circuitry 14, between power supply and torch).
It would have been obvious to have modified Peters, Potts, and Adunka to incorporate the teachings of Wiryadinata in order to have the control device between the power supply and welding device in order to allow the control circuitry distribute power to a plurality of components (Wiryadinata [0004]).
Li teaches the time delay relay is electrically connected to the contactor (Fig. 1 time relay KT1 in parallel with contactor KM1);  the magnetic switch is disposed on the fourth electrical connector (Fig. 1 time realy connected to ouptut T1 thourough switch Km1-1); the time delay relay is electrically connected between the magnetic switch and the contactor (Fig. 1 time relay KT1 in parallel with contactor KM1 and between switch Q1).
It would have been obvious to have modified Peters, Adunka, Potts, and Wiryadinata to incorporate the teachings of Li to have the time delay relay between the contactor and the switch in order to have a means to energize the welding machine for welding (Li [0008]).
Regarding claim 20, Peters, Potts, Adunka, Wiryadinata, and Li teach the apparatus of claim 18, and Peters teaches when the welding device stops producing the welding arc, then the magnetic field stops and the magnetic switch moves from the closed position to the open position when the predetermined time period is expired ([0038] after second time period, the switch is opened), but is silent on the welding device producing the welding arc creates a magnetic field that closes the magnetic switch.
However, Anduka teaches the welding device producing the welding arc creates a magnetic field that closes the magnetic switch (Col. 4 lines 5-15 magnet is closed due to magnetic force FM).
It would have been obvious to have modified Peters, Potts, Li and Wiryadinata to incorporate the teachings of Adunka to have a magnetic switch closed due to a magnetic field in order to have a safe means of operation where the control magnet is opened in response to other forces in the welding device  (Adunka Col. 4 lines 5-15).

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the previously cited references do not teach the amended limitations, the newly cited reference Potts (US20050051526) is used to overcome the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/12/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761